



COURT OF APPEAL FOR ONTARIO

CITATION:
Laberakis
    (Re), 2012 ONCA 70

DATE: 20120201

DOCKET: C53946

Weiler, Sharpe and Blair JJ.A.

IN THE MATTER OF: Gregorios Laberakis

Gregorios Laberakis, acting in person

Anita Szigeti and Jill Presser, as
amicus

curiae


Jean D. Buie, for the Centre for Addiction and Mental
    Health

Leslie Paine, for the Attorney General

Heard and released orally: January 30, 2012

On appeal against the disposition of the Ontario Review
    Board dated, February 22, 2011.

ENDORSEMENT

[1]

The appellant appeals the Ontario Review Boards disposition ordering
    that he continue to be subject to a Conditional Discharge.

[2]

We are of the opinion that the majority decision of the Board contains
    serious errors of law.  There was no positive evidence on which the Board could
    have found that Mr. Laberakis continued to pose a significant threat to the
    safety of the public. The index offences, although very serious, occurred in
    2001; the appellant has been living in the community for almost five years now;
    there is no evidence of non-adherence to medication; he has strong community
    support; the treatment team and the hospital support the disposition of an
    absolute discharge. There is no factual basis to support a finding that the
    appellant poses significant threat to the community.

[3]

The majority failed to apply the appropriate threshold of risk. Risk
    assessment tests indicate that the appellant poses a low risk to the
    community.  The Board was concerned with the appellants internalization of the
    events surrounding the offences and further opined that it could not be said
    the appellant would seek help if needed.  Dr. Eayres testified that the
    appellant was not absolutely certain that he would become ill again if he were
    to discontinue taking his medication. There are limitations on the appellants
    insight into his condition. That said, Dr. Eayres testified that the appellant
    agreed that it was important to stay on the medication in order to avoid
    returning to the same state of mind that produced the terrible events.  Dr.
    Eayres was of the opinion he would continue taking his medication and supported
    an absolute discharge. There was no expert opinion to the contrary. While the
    Board does not necessarily err because it declines to follow the experts or
    the hospitals opinion and must make its own decision, it must do so on the
    evidence. The majoritys concerns in effect placed an inappropriate burden on
    the appellant.

[4]

For these reasons, we would allow the appeal, set aside the Boards
    order and in its place grant the appellant an absolute discharge.

Karen
    M. Weiler J.A.

Robert
    J. Sharpe J.A.

R.A.
    Blair J.A.


